        Case 8-19-08055-las              Doc 53        Filed 10/15/20    Entered 10/15/20 16:44:25




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------X
In re:
                                                                        Case No.: 8-18-78496-las
Ilias Bourekas,
                                                                        Chapter 7
                                       Debtor.
------------------------------------------------------------X
Andrew M. Thaler, Chapter 7 Trustee of the
Bankruptcy Estate of Ilias Bourekas,

                                      Plaintiff,                        Adv. Pro. No.: 8-19-08055-las
         v.

Anna Rizos, Kyriaki Bourekas,
Maria Anna Bourekas, Kalliopi
Bourekas, and Vivian Bourekas,

                                       Defendants.
-----------------------------------------------------------X

                          ORDER ASSIGNING MATTER TO MEDIATION

         Pursuant to the request of the parties in this adversary proceeding after a pretrial

conference held on October 8, 2020, the Court has determined to assign to mediation the

above adversary proceeding between plaintiff and the defendants (collectively, the

“Mediation Parties”) to attempt to resolve all disputes by and between the Mediation Parties;

it is therefore

         ORDERED, that pursuant to E.D.N.Y. LBR 9019-1, all disputes by and between the

Mediation Parties are hereby referred to mediation; and it is further

         ORDERED, that Thomas R. Slome, Esq. is hereby designated as mediator (the

“Mediator”); and it is further

         ORDERED, that the Mediator shall be compensated at an hourly rate to be

determined after consultation between the Mediator and the Mediation Parties, or, if not

agreed, then to be set by the Court; and it is further

         ORDERED, that unless otherwise agreed to in writing, the fees and cost of the
      Case 8-19-08055-las        Doc 53     Filed 10/15/20   Entered 10/15/20 16:44:25




mediation shall be shared equally between the plaintiff and defendant, with plaintiff bearing

one-half of the total fees and costs, and defendant bearing one-half of the total fees and costs;

provided, however, that the Mediator’s expenses associated with out-of-town travel or

overnight lodging shall not be reimbursable expenses; and it is further

       ORDERED, that all fees due the Mediator from the bankruptcy estate shall be paid

upon motion by notice of presentment filed pursuant to E.D.N.Y. LBR 2002-1 and served

upon the Mediation Parties, and the Office of the United States Trustee; all fees due the

Mediator from the non-estate Mediation Parties shall be paid directly to the Mediator upon

receiving a bill for services; and it is further

       ORDERED, that the Mediation Parties shall furnish the Mediator with such copies

of the pleadings and motion papers as the Mediator shall request, as well as such statements

of each respective party’s position as the Mediator shall request; and it is further

       ORDERED, that the mediation shall be concluded, whether by separate or joint

sessions, by November 27, 2020; and it is further

       ORDERED, that by December 3, 2020, the Mediator shall file a status letter as to

whether the mediation resulted in a settlement; and it is further

       ORDERED, that in the event that this matter is not resolved through mediation or

otherwise, the Mediation Parties are directed to appear before the Court at a status

conference on December 10, 2020 at 10:00 a.m.; and it is further

       ORDERED, that the Mediation Parties must attend the mediation; any partnership,

corporation or other legal entity which is a Mediation Party must designate for attendance a

representative who has complete authority to resolve the disputes, subject only to such

approval of the Bankruptcy Court as may be necessary or appropriate; and it is further

       ORDERED, that to the extent the procedures for mediation are not set forth herein,
      Case 8-19-08055-las     Doc 53    Filed 10/15/20   Entered 10/15/20 16:44:25




the mediation shall be governed by E.D.N.Y. LBR 9019-1; and it is further

       ORDERED, that the Clerk of the Court serve a copy of this Order upon the attached

Service List.




                                                         ____________________________
 Dated: October 15, 2020                                        Louis A. Scarcella
        Central Islip, New York                          United States Bankruptcy Judge
     Case 8-19-08055-las      Doc 53    Filed 10/15/20   Entered 10/15/20 16:44:25




                                       Service List

Counsel for Plaintiff
Spiros Avramidis, Esq.
Thaler Law Firm PLLC
675 Old Country Road
Westbury, NY 11590


Counsel for Defendants
Paris Gyparakis, Esq.
Rosen & Associates, P.C.
747 Third Avenue
New York, NY 10017

Sanford P. Rosen, Esq.
Rosen & Associates, P.C.
747 Third Avenue
New York, NY 10017

Ralph E. Preite, Esq.
Sichenzia Ross Ference LLP
1185 Avenue of the Americas
37th Floor
New York, NY 10036


Mediator
Thomas R. Slome, Esq.
Cullen and Dykman, LLP
100 Quentin Roosevelt Boulevard
Garden City, NY 11530

44 Wall Street
New York, NY 10005
